COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 TIMOTHY SCOTT SKEENS,                        §              No. 08-18-00195-CR

                     Appellant,               §                 Appeal from the

 v.                                           §               394th District Court

 THE STATE OF TEXAS,                          §           of Brewster County, Texas

                      State.                  §                 (TC# CR04606)

                                           §
                                         ORDER

       The Court GRANTS Patricia Reid’s request for an extension of time within which to file

the Reporter’s Record until February 28, 2019.           NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Patricia Reid, Official Court Reporter for the 394th District

Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this

Court on or before February 28, 2019.

       IT IS SO ORDERED this 30th day of January, 2019.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.